Citation Nr: 0426359	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  97-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty for training from August 
1961 to February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.


FINDINGS OF FACT

1.  Asthma existed prior to service. 

2.  Asthma worsened, abruptly and permanently, during 
service.


CONCLUSION OF LAW

Bronchial asthma was aggravated during active duty for 
training.  38 U.S.C.A. §§ 101(24), 1131, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted. Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist and essentially provides that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159 (2003).  As will be discussed below, the Board 
finds that service connection for asthma is warranted.  As 
such, a discussion of the VCAA is not needed.


Service Connection

A review of the service medical records reflects that on 
enlistment examination, in May 1961, the veteran reported a 
history of asthma and hay fever.  The examiner noted a 
history of asthma in childhood with no difficulty experienced 
since age 11.  The veteran underwent further medical 
examination in August 1961.  A history of asthma was noted at 
that time, with the last attack noted to have occurred 10 
years earlier.  

In February 1962, the veteran twice presented with an 
asthmatic type wheeze with pharyngitis.  These records show 
the veteran was under treatment for asthma.  
X-ray studies of the chest, conducted in February 1962, were 
negative for any findings of defect or abnormality.

On separation examination, in February 1962, the veteran was 
evaluated with asthmatic bronchitis.

The veteran's reservist records include a March 1962 
consultation report that referenced the veteran's reported 
pre-service history of asthma, and noted that he had been 
asymptomatic until recently when he experienced an onset of 
recurrent minor episodes of dyspnea with running.  It was 
noted that the veteran had required treatment with medication 
and nebulizer in February 1962.  The assessment was asthma, 
perennial, considered disqualifying.   He was determined to 
be physically disqualified for reservist duty in July 1962.

In an April 1962 statement, the veteran reported he had been 
treated from age five for allergies which resulted in 
bronchial asthma.  He indicated that his symptoms disappeared 
following his 13th birthday, and he had no recurrence of this 
respiratory disorder except for occasional colds.  The 
veteran reported an onset of asthmatic attacks while 
stationed at Camp LeJeune, at which time he received 
nebulizer treatment and other medication.  Finally, the 
veteran indicated that since his release from service he was 
medically evaluated and advised his bronchial asthma was 
again present.  This finding, he indicated, rendered him 
disqualified for retention in the reserves.

A June 1962 service department retention examination report 
referenced a diagnostic impression of bronchial asthma.  The 
report noted the veteran had bronchial asthma, perennial, 
with a history from childhood with recent severe attacks.

An April 1993 private medical statement indicates the veteran 
was under care of the physician for treatment of asthma.

Private medical reports dated in June 1993 reference 
diagnostic impressions of bronchial asthma on general medical 
and respiratory examinations.  These reports also note the 
veteran's history was significant for asthma during 
childhood.

Private medical records, dated from February 1995 to June 
1996, document intermittent treatment for asthma. 

An August 1997 private medical statement received from Dr. 
H.L. indicated the veteran had a history of asthma and had 
been under his care for treatment of this disorder.   

A March 1998 medical report received from Dr. H.W. reflects 
the veteran had a history of asthma in childhood with no 
breathing problems reported after age 11.  The veteran 
reported an onset of asthma symptoms in service following 
exposures to tear and nerve gas without use of a mask.  He 
reported an immediate onset of bronchospasm after each 
exposure episode and subsequent medical treatment.  Following 
service, the veteran reported private and VA treatment for 
perennial asthma triggered by irritants, exercise and 
respiratory infections, and later for bronchial asthma.  The 
veteran thereafter noted an increase in bronchial asthma 
episodes without any obvious precipitating cause.  Following 
a review of the veteran's medical, social and occupational 
history and findings on examination, Dr. H.W. diagnosed 
bronchial asthma.  He explained that the veteran's history 
was suggestive of exercise and viral upper respiratory 
infection inducted bronchospasm from age 5 to 11, and 
troublesome bronchial asthma with an acute onset in service.  
Dr. H.W. concluded that the medical evidence 
"incontrovertibly demonstrates objective evidence of 
worsening of a pre-existing condition."  In this regard, it 
was noted that whether or not the veteran was exposed to 
toxic gases, the service medical records clearly confirm an 
acute exacerbation of bronchial asthma.

A September 2002 VA examination report reflects the veteran's 
reported history of bronchial asthma during childhood, with 
no symptoms until service.  It was noted that the veteran's 
history was significant for treatment of asthma, chronic 
bronchitis and pneumonia since service, and restrictive 
pulmonary disease revealed on pulmonary function studies.  
The examiner noted a diagnostic impression of chronic 
bronchial asthma with restrictive disease probably due to 
chronic obstructive pulmonary disease.  

In a January 2003 addendum, the VA examiner noted the veteran 
developed bronchial asthma while in the service and concluded 
that this condition had, over the years, been aggravated.  It 
was the examiner's opinion that the aggravation was more 
likely than not due to the natural progression of the 
disease.

VA outpatient clinical records, dated from 1996 to 2003, 
document intermittent treatment for asthma. 

A July 2004 statement from Dr. H.W. confirmed his previous 
diagnosis and opinion concerning the veteran's bronchial 
asthma.

The record discloses the veteran presented testimonial 
evidence in support of his claim during hearings in December 
2003 and March 2004.  Additionally, he has submitted lay 
statements from relatives and acquaintances concerning his 
bronchial asthma.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

In this case, the evidence shows that on entrance examination 
in May 1961, the veteran reported a pre-service history of 
asthma.  The veteran reported no respiratory complaints at 
that time, and no findings were noted on examination.  The 
examiner noted a history of asthma, and indicated the veteran 
had been asymptomatic since age 11.  All other evidence is 
consistent with this; the Board finds that the veteran had an 
asthmatic disability that pre-existed service.

While the Board has found that an asthmatic disability pre-
existed service, it must also consider whether the condition 
was aggravated.  38 U.S.C.A. § 1153.  In this respect, the 
evidence is consistent in describing the asthma as 
asymptomatic for many years prior to his entry into service.  
The veteran has consistently indicated that his symptoms 
worsened in service.  He is competent to report such 
worsening.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  And 
his service medical records show such worsening.

With respect to the medical opinions of record, VA and 
private physicians have acknowledged that the veteran had 
bronchial asthma that pre-existed his military service.

In this regard, a VA examiner has opined that the veteran's 
respiratory condition is not the result of aggravation of the 
pre-existing condition.  Rather, the examiner indicated that 
the diagnosed bronchial asthma represents the normal 
progression of the pre-service respiratory disorder.  As 
such, it is this examiner's impression that the veteran's 
respiratory condition was not worsened by his period of 
active duty.  Notably, there is no indication in the medical 
examination report that the VA examiner reviewed the recorded 
medical history, although the report documents a summary of 
in-service and post service complaints and treatment.

A private medical report from Dr. H.W. proffers a contrary 
opinion.  In his report, Dr. H.W. conducted an extensive 
review of the veteran's medical history in service and post-
service, along with a lengthy review of the veteran's social 
and industrial history.  He concluded that the medical 
findings noted in service were indicative of an aggravation 
of the pre-service bronchial asthma.  His explained the 
clinical findings relied upon in support of his conclusion 
and outlined a chronological progression of the exacerbation 
of the veteran's respiratory symptomatology.

The Board has carefully considered the probative weight of 
the opinions of the VA examiner and Dr. H.W.  In this regard, 
the United States Court of Appeals for Veterans Claims has 
held that it is the responsibility of the Board to determine 
the probative weight to be ascribed as among multiple medical 
opinions in a case, and to state its reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  The Court has also indicated 
that the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999). 

The Board finds there is at least an approximate balance of 
positive and negative evidence regarding the merits of the 
issue determinative to the dispositive of the question 
presented in this matter, i.e., whether the veteran's pre-
existing bronchial asthma was aggravated during service.  The 
benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, 
the Board concludes that the veteran's bronchial asthma was 
aggravated in service.  The Board notes that the veteran 
maintains that aggravation of his bronchial asthma is 
attributable, in part, to gas exposures during service.  In 
light of competent medical opinion evidence which provides a 
sufficient basis in the record for a finding of aggravation, 
the Board will not address this particular factual 
contention.   

The remaining question before the Board is whether there is 
evidence linking the condition in service to a current 
disability.  Cotant v. Principi, 17 Vet. App. 116, 133 
(2003).  In this case, there is a current diagnosis of 
bronchial asthma.  The service medical records document an 
asthmatic disorder in service.  The current disability is 
linked to service by the continuity of symptomatology 
reported by the veteran, and by the evidence of ongoing 
disability from asthma shown in private and VA medical 
records since service.  Id; see also 38 C.F.R. § 3.303 
(2003).

Therefore, after careful and considered review of all 
evidence and material of record, and resolving all reasonable 
doubt in favor of the veteran, the Board finds that 
entitlement to service connection for bronchial asthma on the 
basis of in-service aggravation is established.  Accordingly, 
the appeal is granted.


ORDER

Service connection for bronchial asthma is granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



